     WRIGHT, FINLAY & ZAK, LLP
 1
     Christina V. Miller, Esq.
 2   Nevada Bar No. 12448
     7785 W. Sahara Ave., Suite 200
 3   Las Vegas, NV, 89117
 4   (702) 475-7964; Fax: (702) 946-1345
     cmiller@wrightlegal.net
 5   Attorney for Plaintiff/Counter-Defendant Federal National Mortgage Association
 6                              UNITED STATES DISTRICT COURT
 7                                   DISTRICT OF NEVADA

 8   FEDERAL NATIONAL MORTGAGE                      Case No.: 2:17-cv-02051-APG-EJY
     ASSOCIATION,
 9                                                  STIPULATION AND ORDER FOR
10           Plaintiff,                             EXTENSION OF TIME TO RESPOND
      vs.                                           TO DEFENDANT FULTON PARK UNIT
11                                                  OWNERS’ASSOCIATION MOTION
     SATICOY BAY, LLC SERIES 8324                   FOR SUMMARY JUDGMENT
12   CHARLESTON; and FULTON PARK UNIT               (ECF NO. 46)
13   OWNERS’ ASSOCIATION,

14           Defendants.
15   SATICOY BAY, LLC SERIES 8324
16   CHARLESTON,

17            Cross-Claimant,
      vs.
18
19   FULTON PARK UNIT OWNERS’
     ASSOCIATION,
20
               Cross-Defendant.
21
22   SATICOY BAY, LLC SERIES 8324
     CHARLESTON,
23
               Counterclaimant,
24    vs.
25
     FEDERAL NATIONAL MORTGAGE
26   ASSOCIATION,
27
                Counter-Defendant.
28




                                              Page 1 of 3
 1            COMES NOW Plaintiff/Counter-Defendant, Federal National Mortgage Association
 2   (“Fannie Mae”), by and through its attorney of record, Christina Miller, Esq. of the law firm
 3   Wright, Finlay & Zak, LLP, and Defendant/Cross-Defendant Fulton Park Unit Owners’
 4   Association (the “HOA”, collectively with Fannie Mae referred to herein as the “Parties”), by
 5   and through its attorneys of record, Kaleb D. Anderson, Esq. and David T. Ochoa, Esq., of the
 6   law firm Lipson Neilson, P.C., and hereby stipulate and agree as follows:
 7            WHEREAS, on July 27, 2017, Fannie Mae filed its Complaint asserting causes of action
 8   against the HOA and Defendant Saticoy Bay LLC Series 8324 Charleston (“Saticoy Bay”). ECF
 9   No. 1.
10            WHEREAS, on November 27, 2019, the HOA filed a Motion for Summary Judgment
11   against Fannie Mae and Saticoy Bay. ECF No. 46. The deadline to file any response to the
12   HOA’s Motion for Summary Judgment is December 18, 2019.
13            WHEREAS, Fannie Mae and the HOA have reached a tentative agreement to dismiss
14   Fannie Mae’s claims against the HOA but have not yet been able to reduce the terms of the
15   dismissal to writing. If Fannie Mae and the HOA are unable to reach an agreement, the Parties
16   agree that an extension of time to permit Fannie Mae to respond to the HOA’s Motion for
17   Summary Judgment is appropriate. Further, Fannie Mae may still respond to the HOA’s Motion
18   for Summary Judgment concerning any argument made against Defendant/Counterclaimant/
19   Crossclaimant Saticoy Bay LLC Series 8324 Charleston as it pertains to or bears upon the
20   arguments raised in Fannie Mae’s separate Motion for Summary Judgment. ECF No. 48.
21            WHEREFORE, based on the foregoing,
22   ///
23   ///
24   ///
25   ///
26   ///
27   ///
28   ///




                                               Page 2 of 3
 1          IT IS HEREBY STIPULATED AND AGREED that the deadline for Fannie Mae to file a
 2   response to the HOA’s Motion for Summary Judgment should be continued from December 18,
 3   2019, to January 3, 2020.
 4          IT IS SO STIPULATED.
 5   DATED this 18th day of December, 2019.              DATED this 18th day of December, 2019.
 6   WRIGHT, FINLAY & ZAK, LLP                           LIPSON NEILSON, P.C.
 7
     /s/ Christina V. Miller                             /s/ David T. Ochoa
 8   Christina V. Miller, Esq.                           Kaleb D. Anderson, Esq.
     Nevada Bar No. 12448                                Nevada Bar No. 7582
 9   7785 W. Sahara Ave., Suite 200                      David T. Ochoa, Esq.
     Las Vegas, NV 89117                                 Nevada Bar No. 10414
10
     Attorney for Plaintiff/Counter-Defendant            9900 Covington Cross Dr., Suite 120
11   Federal National Mortgage Association               Las Vegas, NV 89144
                                                         Attorneys for Defendant/Cross-Defendant
12                                                       Fulton Park Unit Owners’ Association
13
14
15          IT IS SO ORDERED.
16
            DATED _________________________.
17
18
19
                                                 ______________________________________
20                                               UNITED STATES   DISTRICT JUDGE
                                                         STATES MAGISTRATE    JUDGE
                                                 Dated: December 18, 2019.
21
22
23
24
25
26
27
28




                                                Page 3 of 3
